                                                          1   MICHAEL McKNEELY (State Bar No. 214896)
                                                              2300 Tulare Street, Suite 115
                                                          2   Fresno, California 93721
                                                              Telephone: (559) 443-7442
                                                          3   Facsimile: (559) 860-0150
                                                              mike@fresnocriminalattorney.com
                                                          4
                                                              Attorney for Defendant
                                                          5   CESAR PENA
                                                          6

                                                          7

                                                         8                            IN THE UNITED STATES DISTRICT COURT
                                                          9                                EASTERN DISTRICT OF CALIFORNIA
                                                         10

                                                         11   UNITED STATES OF AMERICA,                      Case No.       1:19-CR-00260-LJO-SKO
                                                         12                  Plaintiff ,                     STIPULATION AND ORDER
                     2300 TULARE STREET, SUITE 115




                                                                                                             CONTINUING STATUS CONFERENCE
                      CRIMINAL DEFENSE ATT ORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13         v.
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                         14   CESAR PENA,
                                                         15                  Defendant .
                                                         16

                                                         17                                          STIPULATION
                                                         18         By previous order this matter is scheduled for a status conference on January 21,
                                                         19   2020. The United States of America has discovered many hours of audio and video
                                                         20   recordings in addition to written reports and defense counsel’s review of the
                                                         21   information is continuing. Additionally counsel have only just begun to initiate plea
                                                         22   discussions.
                                                         23         Because the defense is continuing to review the discovery in this matter, and plea
                                                         24   negotiations are expected to continue, the parties, through their respective attorneys,
                                                         25   stipulate that the status conference be continued to Monday March 30, 2020.
                                                         26         In particular the parties do agree and stipulate as follows, and request the Court
                                                         27   make these findings:
                                                         28         1.       Counsel for defendant requires additional time to review the discovery and

                                                              Stipulation And Proposed Order Continuing Status Conference                                -1-
                                                          1   to conduct research related to the charges;
                                                          2            2.      The United States does not object to the continuance;
                                                          3            3.      The ends of justice served by continuing the case outweigh the interest of
                                                          4   the public and the defendant in a trial within the original date prescribed by the Speedy
                                                          5   Trial Act;
                                                          6            4.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
                                                          7   3161, et seq., the time period of January 21, 2020 to March 30, 2020, inclusive, is
                                                         8    excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a
                                                          9   continuance granted by the Court at defendant’s request on the basis of the Court’s
                                                         10   finding that the ends of justice served by taking such action outweigh the best interest of
                                                         11   the public and the defendant in a speedy trial. These findings do not preclude a finding
                                                         12   that other provisions of the Speedy Trial Act dictate that additional time periods are
                     2300 TULARE STREET, SUITE 115
                      CRIMINAL DEFENSE ATT ORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13   excludable from the period within which a trial must commence.
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                         14

                                                         15   DATED: January 14, 2020                      McGREGOR W. SCOTT
                                                                                                           United States Attorney
                                                         16
                                                                                                                 s/Jessica Massey, by authorization
                                                         17
                                                                                                                 JESSICA MASSEY
                                                         18                                                      Assistant United States Attorney

                                                         19
                                                         20   DATED: January 14, 2020
                                                                                                           By: s/ Michael McKneely
                                                         21                                                    MICHAEL McKNEELY
                                                         22                                                    Attorneys for Cesar Pena

                                                         23

                                                         24                                        ORDER

                                                         25

                                                         26   IT IS SO ORDERED.

                                                         27   Dated:        January 15, 2020                                /s/   Sheila K. Oberto      .
                                                         28                                                     UNITED STATES MAGISTRATE JUDGE


                                                              Stipulation And Proposed Order Continuing Status Conference                                   -2-
                                                                                                                          MICHAEL M C KNEELY
                                                                                                                       CRIMINAL DEFENSE ATT ORNEY
                                                                                                                      2300 TULARE STREET, SUITE 115
                                                                                                                        FRESNO, CALIFORNI A 93721
                                                                                                                         T ELEPHO NE : (559) 443-7442
                                                                                                                          F ACSI MI LE : (559) 860-0150




                                                                                                           19
                                                                                                                18
                                                                                                                          16
                                                                                                                                                                     9
                                                                                                                                                                         8
                                                                                                                                                                                 6




                                                                             25
                                                                                                                                 15
                                                                                                                                                                                     5




                                                                                            22
                                                                                                                                                      12
                                                                                                                                                                                                 2




                                                                                                 21
                                                                                                                                                           11
                                                                                                                                                                                                     1




                                                                   27
                                                                                       23
                                                                                                                     17
                                                                                                                                               13
                                                                                                                                                                             7
                                                                                                                                                                                             3




                                                                                                      20
                                                                                                                                                                10




                                                                                  24
                                                                                                                                        14
                                                                                                                                                                                         4




                                                              28
                                                                        26




Stipulation And Proposed Order Continuing Status Conference
-3-
